Citation Nr: 0523757	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  98-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with neuropathy, status post lumbar laminectomy, to 
include as secondary to the service-connected residuals of a 
lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952, and completed an additional period of Reserve service 
thereafter including active duty for training from July 24, 
1970 to August 8, 1970.  This matter comes before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a March 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which denied 
the benefits sought on appeal.

This matter was last before the Board in June 2004, when it 
determined that the claim again required a remand for the 
completion of additional development.  The Board is satisfied 
that its requested action on remand is now complete, such 
that it may proceed with a decision on the matter herein.

Furthermore, the Board observes that a review of the record 
below reveals that this matter was developed and evaluated as 
a new claim for VA benefits.  The record does contain, 
however, an apparent prior final denial of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine, as addressed in an August 1979 rating 
decision.  Accordingly, to the extent that any portion of the 
pending claim may be deemed to be subject to VA's 
requirements regarding the type of new and material evidence 
necessary to reopen a previously denied claim, see 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004), 
the Board finds that there is now adequate new and material 
evidence of record to reopen and review such claim, and so 
will proceed with a merits review of the matter below.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.



2.  The competent medical evidence of record does not 
indicate that currently diagnosed degenerative joint disease 
with neuropathy, status post lumbar laminectomy, is 
etiologically related to any event of active service, or that 
it manifested to a compensable degree within a year after 
service discharge.

3.  The competent medical evidence of record does not 
establish that currently diagnosed degenerative joint disease 
with neuropathy, status post lumbar laminectomy, was either 
caused or aggravated by the service-connected residuals of a 
lumbar strain.


CONCLUSIONS OF LAW

1.  Degenerative joint disease with neuropathy, status post 
lumbar laminectomy, was not incurred in or aggravated by 
active service, and may not be presumed to be related to such 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Degenerative joint disease with neuropathy, status post 
lumbar laminectomy, is not proximately due or the result of 
the service-connected residuals of a lumbar strain, nor was 
it aggravated by this service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters 
issued from VA to the veteran in February 2003, June 2003, 
and June 2004 specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, 
including on a secondary basis, as well as the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran to provide any information or 
evidence in his possession that pertains to his claim.  

The Board acknowledges that these letters were all provided 
to the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the veteran has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To 
that end, the last VCAA notice in this case, issued in June 
2004, was provided to the veteran by the Appeals Management 
Center (AMC) on behalf of the RO and pursuant to the Board's 
request.  The veteran was then afforded an opportunity to 
respond, and after accumulation of additional evidence, the 
RO, via the AMC, subsequently reviewed the veteran's claim 
and issued a supplemental statement of the case in February 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are treatment records 
identified by the veteran.  In addition, the veteran was 
afforded VA examinations in order to address the medical 
question presented in this case.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, and that the case 
is ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection.  38 C.F.R. § 3.310(a) (2004). Moreover, 
service connection may be established under 38 C.F.R. 
§ 3.310(a) for the aggravation of a nonservice-connected 
disorder by a service-connected disability, to the extent of 
such aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Under applicable law, a claim for service connection may be 
granted on a secondary basis if sufficiently shown to be 
related to another, previously service-connected disability.  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the currently 
claimed disorder.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  A determination as to whether these requirements are 
met is based on an analysis of all of the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis of the Claim

With respect to this claim, the Board notes that it has 
reviewed, considered, and weighed the probative value of all 
of the evidence of record, including but not limited to the 
veteran's contentions, private treatment reports dated from 
approximately March 1972 to October 2003, VA treatment and 
examination reports dated from approximately April 1972 to 
April 2003, and a VA examination report issued in relation to 
the instant claim, dated in March 1999, with a July 2004 
addendum.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

The veteran desires service connection for degenerative joint 
disease with neuropathy, status post lumbar laminectomy, and 
he avers that he developed this disorder as the result of his 
already service-connected lumbosacral strain.  In the 
alternative, he argues that this additional nonservice-
connected disorder was aggravated by his service-connected 
lumbosacral strain.

The record reflects that in an August 1971 rating decision, 
the RO originally service connected the veteran for the 
residuals of a lumbosacral strain, as sustained during a fall 
in service in July 1970.  The record reveals that the RO 
deemed the award of service connection to be warranted in 
part because, while X-ray evaluation at a May 1971 VA 
examination did not reveal a disorder, the veteran did have 
residual current disability in the form of observable low 
back pain on evaluation.  The RO then assigned the veteran a 
noncompensable evaluation (0 percent) under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295 (1970), for lumbosacral 
strain.  

The noncompensable rating for lumbosacral strain remained in 
effect until the RO's implementation of a September 1980 
Board decision that increased the evaluation to 10 percent.  
In April 1979, the veteran filed a claim for an increased 
rating for his disability.  After clinical evaluation, a July 
1979 VA examiner noted that, as seen on X-ray evaluation, the 
veteran also had marked narrowing of lumbosacral 
intervertebral disc space in addition to his strain.  The RO 
then declined to award a higher rating for the veteran's 
service-connected lumbosacral strain in an August 1979 rating 
decision, finding that increased disability in the 
lumbosacral area was due to the degenerative disc disease 
first noted at the July 1979 VA examination.  The RO also 
denied service connection for degenerative disc disease, 
finding that it was too remote to be related to service, and 
that it was unrelated to the service-connected lumbosacral 
strain.  Thereafter, the veteran filed a general notice of 
disagreement (NOD) with this rating decision in September 
1979, but then in a January 1980 filing, advised that he 
disagreed only with the lumbosacral strain rating.  In March 
1980, the RO issued an SOC that continued to deny an 
increased rating for lumbosacral strain.  The veteran then 
filed a substantive appeal in April 1980.  In its September 
1980 decision, the Board held that the veteran's discomfort, 
pain, and tenderness, as seen on VA examination in July 1979, 
could not be clearly disassociated from his currently 
diagnosed lumbosacral strain (as opposed to degenerative disc 
disease), and so found that his service-connected lumbosacral 
strain warranted an increased rating of 10 percent.  

The above history indicates that after the RO's denial of 
service connection for degenerative disc disease in its 
August 1979 rating decision, the veteran did not perfect an 
appeal as to that denial.  Thus, there appears to be a prior 
final denial of record as to entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1979).

The veteran's 10 percent rating for lumbosacral strain then 
remained in effect until the RO increased it to 20 percent in 
a July 1995 rating decision.  At that time, based upon the 
results of a May 1995 VA examination, the RO determined that 
the veteran's lumbosacral strain was productive of moderate 
limitation of motion, so as to warrant a higher 20 percent 
rating.  A concurrent computed tomography (CT) scan of the 
lumbar spine also showed lumbar spondylosis, disc bulge, with 
moderate to severe spinal stenosis at L3-L4 and at L5-S1, 
with severe spinal stenosis at L4-5, and a hemangioma at the 
left fifth lumbar vertebra.  Again, however, the medical 
evidence of record did not indicate that those problems were 
attributable or related to the veteran's service-connected 
lumbosacral strain.

The veteran still has a 20 percent rating for his service-
connected lumbosacral strain residuals.  In February 1998, he 
filed the pending claim for secondary service connection of 
other low back problems, described as degenerative joint 
disease (arthritis) with neuropathy, status post lumbar 
laminectomy, as the result of his service-connected 
lumbosacral strain.    

To afford complete due process to the veteran (and in all 
fairness), the Board has considered his pending claim for 
service connection under all available theories of 
entitlement, to include on direct, presumptive, and secondary 
bases.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.

Initially, however, the Board finds that this disorder does 
not warrant service connection on a direct or presumptive 
basis.  No such condition is documented in the veteran's 
service medical records, and it is also not shown in 
subsequent medical records to have developed to a compensable 
degree within a year thereafter.  Moreover, there is no 
medical evidence of record purporting to ascribe this 
condition as another chronic residual of the veteran's July 
1970 in-service low back injury (i.e., in addition to the 
already service-connected lumbosacral strain attributable to 
this injury).  Thus, the evidence does not support an award 
of service connection for degenerative joint disease with 
neuropathy, status post lumbar laminectomy, on a direct or 
presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to secondary service connection under 38 C.F.R. 
§ 3.310(a), the claim for  degenerative joint disease with 
neuropathy, status post lumbar laminectomy, may be granted if 
the competent medical evidence shows either that this 
disorder is due to or proximately caused by the veteran's 
service-connected lumbosacral strain per Wallin v. West, 11 
Vet. App. 509 (1998), or that the service-connected 
lumbosacral strain aggravated this disorder, as contemplated 
in Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that there is a considerable amount of 
private and VA medical evidence addressing current 
symptomatology and disability pertaining to problems 
involving the veteran's low back.  The Board recognizes that 
the medical evidence of record clearly establishes that there 
is a prior service-connected disability of record, and that 
there is competent medical evidence of the currently 
diagnosed disorder now at issue, which are required elements 
for both available methods to establish service connection on 
a secondary basis.  

The only medical evidence of record, however, to address the 
feasibility of any relationship between the veteran's 
service-connected lumbosacral strain and his current 
degenerative joint disease with neuropathy, status post 
lumbar laminectomy, however, is the March 1999 VA examination 
report and its July 2004 supplemental addendum.  In this 
documentation, the same VA examiner reports that he had an 
opportunity to review the evidence of record, and to take a 
history from and clinically evaluate the veteran.  In March 
1999, the examiner's only diagnosis was status post surgery, 
three level compressive lumbar laminectomy, L3-L4, L4-L5, and 
L5-S1, with severe spinal stenosis.  He then stated, however, 
that in his opinion, it was not usual that a lumbar strain 
would advance on to lumbar stenosis and degenerative joint 
disease.  Then, after this matter was returned to this same 
examiner in July 2004, with the claims file, for additional 
information regarding this opinion, the examiner reported 
that he had again reviewed the record, and that it continued 
to be his opinion that the veteran did not have a lumbosacral 
strain at the time of his March 1999 VA examination.  He then 
stated that lumbar strains usually resolve within certain 
time limits depending on the degree of strain, and that if 
the problem lasts much longer, it would be considered a 
sprain as opposed to a strain type of injury.  The examiner 
concluded in his July 2004 report that at the time of the 
prior evaluation, he did not find, and still does not feel, 
that the veteran's degenerative joint disease post 
laminectomy is caused by or permanently aggravated by a 
lumbosacral strain.

In light of the above uncontradicted medical opinion of 
record, the Board therefore finds that service connection for 
degenerative joint disease with neuropathy, status post 
lumbar laminectomy, is also not warranted on a secondary 
basis.  38 C.F.R. § 3.310(a).  First, the competent evidence 
of record does not meet all of the requirements of the Wallin 
test, in that there is no medical evidence that competently 
relates the currently claimed disorder to the veteran's 
already service-connected disorder.  Second, as to 
aggravation of a nonservice-connected disorder by a service-
connected disability per Allen, the March 1999/July 2004 VA 
examiner unequivocally stated that there is no indication of 
such aggravation.  Thus, the Board finds that secondary 
service connection may not be allowed in this case under 
either available method.  Id. 

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not, unfortunately, consider the veteran's assertions that 
his current degenerative joint disease with neuropathy, 
status post lumbar laminectomy, and his service-connected 
lumbosacral strain are etiologically related to be competent 
medical evidence in support of this appeal.



When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against this claim for 
service connection under direct, presumptive, and secondary 
theories of entitlement, and so it must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310. 


ORDER

Service connection for degenerative joint disease, status 
post lumbar laminectomy, including as secondary to the 
service-connected residuals of a lumbar strain, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


